Citation Nr: 1420883	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-49 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973 and from April 1974 to May 1978.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by which the Department of Veterans' Affairs (VA) Regional Office (RO) denied entitlement to the benefits sought herein.

In April 2013, the Board remanded this case to the RO in order that a hearing before a Veterans Law Judge (VLJ) be scheduled.  In August 2013, the Veteran testified at a hearing before the undersigned Acting VLJ at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development of the evidence is necessary before the Board may adjudicate the claims herein.  Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Associate with the claims file all VA clinical records dated from August 14, 2011 to the present to include from the Temple VA Medical Center (MC), the Dallas VAMC, and all other VA medical facilities where the Veteran received VA treatment.

2.  After securing the necessary release from the Veteran, obtain all medical treatment records from Scott & White Healthcare in Temple, Texas, which now appears to be part of Baylor Scott & White Health.

3.  Schedule a VA orthopedic examination to assess the current severity of the Veteran's service-connected right and left knee disabilities.  As to each knee, all symptoms should be described in detail; the examiner in this regard should identify any objective evidence of pain or functional loss due to pain associated with the service-connected disabilities.  The examiner should be requested to provide an opinion as to the extent that right and/or left knee pain limits the Veteran's functional ability.  The examiner should also be requested to determine whether, and to what extent, the right and/or left knee exhibit weakened movement, excess fatigability, or incoordination.  The examiner also should comment on the effect of the bilateral knee disability on range of motion of the knees.  As well, the examiner must comment upon the impact, if any, on employability caused by the service-connected right and left knee disabilities.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examination report must indicate whether the claims file was reviewed.

4.  Readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, which reflects consideration of all additional evidence, and the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



